UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
SHELDON JOHN,                                                     NOT FOR PUBLICATION
                           Plaintiff,
                                                                  MEMORANDUM AND ORDER
                 -against-                                        18-CV-5950 (LDH) (SJB)

TD 30 COPS; NEW YORK STATE
COMPTROLLER,
                           Defendants.
--------------------------------------------------------------x
LASHANN DEARCY HALL, United States District Judge:

        Plaintiff Sheldon John, currently incarcerated at the Otis Bantum Correctional Center

(“OBCC”) at Rikers Island and proceeding pro se, asserts claims pursuant to 42 U.S.C. § 1983

against Defendants TD 30 Cops and the New York State Comptroller. The complaint as

duplicative of another complaint filed by Plaintiff in this Court on October 4, 2018, John v.

Comptroller Office, No. 18-CV-5826. The instant complaint raises no new allegations and no

useful purpose would be served by the litigation of this action.

        Accordingly, the instant complaint is dismissed without prejudice to the litigation

pending in case number 18-CV-5826. See Curtis v. Citibank, N.A., 226 F.3d 133, 138 (2d Cir.

2000) (“As part of its general power to administer its docket, a district court may stay or dismiss

a suit that is duplicative of another federal court suit.”). The Court certifies pursuant to 28

U.S.C. § 1915(a)(3) that any appeal from this order would not be taken in good faith and

therefore in forma pauperis status is denied for purpose of an appeal. Coppedge v. United States,

369 U.S. 438, 444-45 (1962).

                                                                  SO ORDERED.

Dated: Brooklyn, New York                                         /s/ LDH
       March 11, 201                                              LASHANN DEARCY HALL
                                                                  United States District Judge
